

Exhibit 10.1




FORM OF EXCHANGE AGREEMENT


[●] (the “Undersigned”), for itself and on behalf of the beneficial owners
listed on Exhibit A hereto (“Accounts”) for whom the Undersigned holds
contractual and investment authority (each Account, as well as the Undersigned
if it is exchanging Existing Notes (as defined below) hereunder, a “Holder”),
enters into this Exchange Agreement (the “Agreement”) with Xeris
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), on November 13,
2020 whereby the Holders will exchange (the “Exchange”) the Company’s 5.00%
Convertible Senior Notes due July 15, 2025 (the “Existing Notes”) for the
Exchange Consideration (as defined below). The Existing Notes to be exchanged by
the Holder in the Exchange are referred to herein as the “Exchanged Notes”.


On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:


Article I: Exchange of the Existing Notes for the Exchange Consideration


At the Closing (as defined herein), the Undersigned hereby agrees to cause the
Holders to exchange and deliver to the Company the Existing Notes set forth on
Exhibit A hereto, and in exchange therefor the Company hereby agrees to deliver
to the Holders for each $1,000 principal amount of Existing Notes: (a) 326.7974
shares of common stock, par value $0.0001 per share, of the Company (the “Common
Stock”) and (b) an additional number of shares of Common Stock equal to $69.171
divided by $5.28 (the aggregate number of shares of Common Stock under clauses
(a) and (b), the “Exchange Shares”), as specified on, and in accordance with the
delivery instructions set forth on, Exhibit A and Exhibit B hereto. Exhibit B
shall be completed the day after execution of this Agreement. The aggregate
Exchange Shares will be rounded down to the closest integer. Such aggregate
Exchange Shares (as may be rounded down pursuant to the immediately preceding
sentence) are collectively referred to herein as the “Exchange Consideration.”


The closing of the Exchange (the “Closing”) shall be conducted on November 18,
2020, or such later date as mutually agreed in writing by the parties (the
“Closing Date”), subject to the exceptions set forth in the following sentence.
At the Closing, (a) the Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to the Exchanged Notes (and no
other consideration) free and clear of any mortgage, lien, pledge, charge,
security interest, encumbrance, title retention agreement, option, equity or
other adverse claim thereto (collectively, “Liens”), together with any documents
of conveyance or transfer required by the Company to transfer to and confirm all
right, title and interest in and to the Exchanged Notes free and clear of any
Liens, and (b) the Company shall deliver to each Holder the Exchange
Consideration (or, if there are no Accounts, the Company shall deliver to the
Undersigned, as the


__________________________


1 Represents (x) premium equal to one year of interest per $1,000 Note plus (y)
the amount of accrued and unpaid interest per $1,000 Note from June 30, 2020 to,
but not including, November 18, 2020.


1

--------------------------------------------------------------------------------



sole Holder, the Exchange Consideration); provided, however, that the parties
acknowledge that the delivery of the Holder’s Exchange Shares to the Holder may
be delayed due to procedures and mechanics within the system of the NASDAQ
Global Select Market, or other events beyond the Company’s control and that such
delay will not be a default under this Agreement so long as (i) the Company is
using its best efforts to effect the delivery of the Exchange Shares and (ii)
such delay is no longer than five business days. Delivery of such Exchanged
Notes as provided above will be made by each Holder by posting, at or before
10:00 A.M. (New York City time) on the Closing Date, a withdrawal request for
such Exchanged Notes through the Deposit or Withdrawal at Custodian settlement
system of the Depository Trust Company (“DTC”) (it being understood that posting
such request on any date before the Closing Date will result in such request
expiring unaccepted at the close of business on such date, and such Holder will
need to repost such withdrawal request on the Closing Date). The Company will
deliver such Exchange Shares, bearing an unrestricted CUSIP number, to the DTC
participant identified in Exhibit B hereto, on behalf of each Holder, through
the facilities of DTC free and clear of all Liens.


Article II: Covenants, Representations and Warranties of the Holders


Each Holder (and, where specified below, the Undersigned) hereby covenants
(solely as to itself), as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, and [●] (the “Agent”),
and all such covenants, representations and warranties shall survive the
Closing.


Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation,
and has the requisite power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the Exchange
contemplated hereby. If the Undersigned is executing this Agreement on behalf of
Accounts, (a) the Undersigned has all requisite discretionary and contractual
authority to enter into this Agreement on behalf of, and bind, each Account and
(b) Exhibit A hereto includes a true, correct and complete list of (i) the name
of each Account and (ii) separately with respect to each Account, each other
item required to be included in Exhibit A.


Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly authorized, executed and delivered by the Undersigned and constitutes
a legal, valid and binding obligation of the Undersigned and the Holder,
enforceable against the Undersigned and the Holder in accordance with its terms,
except that such enforcement may be subject to (a) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws affecting
or relating to enforcement of creditors’ rights generally and (b) general
principles of equity, whether such enforceability is considered in a proceeding
at law or in equity (the “Enforceability Exceptions”). This Agreement and
consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or the Holder’s organizational
documents, (ii) any agreement or instrument to which the Undersigned or the
Holder is a party or by which the Undersigned or the Holder or any of their
respective assets are bound or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Undersigned or the
Holder, except for such violations, conflicts or breaches under clauses (ii) and
(iii) above that would not, individually or in the aggregate, have a material
adverse effect on the financial position, results of operations or prospects of
the
2

--------------------------------------------------------------------------------



Undersigned or Holder or on their performance of the obligations under this
Agreement or on the consummation of the transactions contemplated hereby.


Section 2.3 Title to the Exchanged Notes. The Holder or the Undersigned, as
applicable, is currently, and at the Closing will be, the sole legal and
beneficial owner of the Existing Notes set forth opposite its name on Exhibit A
hereto. The Holder or the Undersigned, as applicable, has good, valid and
marketable title to its Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that the Holder or the Undersigned, as applicable,
may have created in favor of a prime broker under and in accordance with its
prime brokerage agreement with such broker, which will be terminated in
connection with Closing). The Holder or the Undersigned, as applicable, has not,
in whole or in part, except as described in the preceding sentence, (a)
assigned, transferred, hypothecated, pledged, exchanged or otherwise disposed of
any of its Exchanged Notes or its rights in its Exchanged Notes or (b) given any
person or entity any transfer order, power of attorney or other authority of any
nature whatsoever with respect to its Exchanged Notes. Upon delivery of such
Exchanged Notes to the Company pursuant to the Exchange, such Exchanged Notes
shall be free and clear of all Liens.


Section 2.4    Qualified Institutional Buyer; Institutional Account. The Holder
is (a) a “qualified institutional buyer” within the meaning of Rule 144A
promulgated under the Securities Act of 1933, as amended (the “Securities Act”)
and (b) an “Institutional Account” as defined in Financial Industry Regulatory
Authority Rule 4512(c).


Section 2.5 No Affiliate Status; Etc. The Holder is not, will not be as of the
Closing Date, and has not been and will not be during the consecutive
three-month periods preceding the date hereof or the Closing Date, a director,
officer or “affiliate” within the meaning of Rule 144 promulgated under the
Securities Act (an “Affiliate”) of the Company. The Holder and its Affiliates
collectively beneficially own and will beneficially own as of the Closing Date
(without giving effect to the exchange contemplated by this Exchange Agreement)
(i) less than 5% of the outstanding Common Stock and (ii) less than 5% of the
aggregate number of votes that may be cast by holders of those outstanding
securities of the Company that entitle the holders thereof to vote generally on
all matters submitted to the Company’s stockholders for a vote.


Section 2.6 Adequate Information; No Reliance; No Pressure. The Holder
acknowledges and agrees that (a) the Holder has been furnished with all
materials it considers relevant to making an investment decision to enter into
the Exchange and has had the opportunity to review (and has carefully reviewed)
(i) the Company’s filings and submissions with the Securities and Exchange
Commission, including, without limitation, all information filed or furnished
pursuant to the Securities Exchange Act of 1934, as amended (collectively, the
“Public Filings”) and (ii) this Agreement (including the exhibits thereto)
(collectively, the “Materials”), (b) the Holder has had a full opportunity to
ask questions of the Company concerning the Company, its business, operations,
financial performance, financial condition and prospects, and the terms and
conditions of the Exchange, and to obtain from the Company any information that
it considers necessary in making an informed investment decision and to verify
the accuracy of the information set forth in the Public Filings and the other
Materials, (c) the Holder has had the opportunity to consult with its
accounting, tax, financial and legal advisors to be able to evaluate the risks
involved in the Exchange and to make an informed investment decision with
respect to such Exchange, (d) the Holder is not relying, and has not relied,
upon any statement, advice (whether accounting, tax, financial, legal or other),
representation or warranty made by the Company or any of its affiliates or
representatives or any other entity or person (including the
3

--------------------------------------------------------------------------------



Agent or any Agent Affiliate (as defined below)), except for the representations
and warranties made by the Company in this Agreement, (e) the Holder
acknowledges that neither the Agent nor any Agent Affiliate has (I) made any
recommendation regarding the Exchange to the Holder or to any advisor or other
representative of such Holder, (II) not conveyed its own views or the views or
recommendations of management of the Company with respect to the Exchange, (III)
not provided any information to the Holder, other than any information that was
included in communications sent by the Company to the Holder and (IV) only
performed functionary services or administrative assistance in the distribution
of materials related to the Exchange and providing information about the
mechanics of the Exchange, (f) the Holder acknowledges that if it does not
timely deliver correct and complete tax forms as described in Section 2.10 to
the Company, the Company may be required to withhold for taxes under applicable
law, (g) no statement or written material contrary to the Public Filings or the
Materials has been made or given to the Holder by or on behalf of the Company,
(h) the Holder is able to fend for itself in the Exchange, (i) the Holder is not
relying on any information or statements provided by the Agent or any Agent
Affiliate (as defined below) in connection with the Exchange, and neither the
Agent nor any Agent Affiliate shall be liable to the Holder for any action
heretofore or hereafter taken or omitted to be taken by any of them in
connection with the Exchange (as used herein, “Agent Affiliate” shall mean an
affiliate of Agent or a controlling person, officer, director, partner, agent or
employee of Agent or an affiliate of Agent), (j) the Company intends to pay the
Agent an advisory fee for its advisory services to the Company in respect of the
Exchange and that such advisory fee is not contingent on the closing of the
Exchange, (k) the Holder had a sufficient amount of time to consider whether to
participate in the Exchange and that neither the Company nor the Agent has
placed any pressure on the Holder to respond to the opportunity to participate
in the Exchange, (l) the Holder did not become aware of the Exchange through any
form of general solicitation or advertising within the meaning of Rule 502 under
the Securities Act or otherwise through a “public offering” under Section
4(a)(2) of the Securities Act and (m) the Holder has independently made its own
analysis and decision to invest in the Exchange Shares.


Section 2.7 Investment in the Exchange Shares. The Holder is not acquiring the
Exchange Shares with a view to, or for resale in connection with, any
distribution of the Exchange Shares (excluding, for the avoidance of doubt,
resales effected pursuant to Rule 144 under the Securities Act).


Section 2.8 Further Action. The Holder agrees that it will, upon request,
execute and deliver any additional documents deemed by the Company, the trustee
of the Existing Notes or transfer agent for the Common Stock to be reasonably
necessary to complete the Exchange.


Section 2.9 Exchange. The terms of the Exchange are the result of bilateral
negotiations between the parties, and the Holder was given a meaningful
opportunity to negotiate the terms of the Exchange.


Section 2.10 Withholding; Required Tax Forms. The Company and its agents shall
be entitled to deduct and withhold from any consideration payable or deliverable
pursuant to this Agreement such amounts as may be required (as determined by the
Company in good faith) to be deducted or withheld under applicable law. Without
limiting the generality of the foregoing, in the event that the Holder (or
Account(s) of such Holder, if applicable) (i) is a “United States person” (as
defined in Section 7701(a) of the Internal Revenue Code of 1986, as amended (the
“Code”)), such Holder (or Account(s) of such Holder, if applicable) shall
deliver to the
4

--------------------------------------------------------------------------------



Company, at least two (2) business days prior to Closing, an accurately
completed and duly executed IRS Form W-9 certifying that such Holder is exempt
from backup withholding or (ii) is not a “United States person” (as defined in
Section 7701(a) of the Code), such Holder (or Account(s) of such Holder, if
applicable) shall deliver to the Company, at least two (2) business days prior
to Closing, either (A) in the case of such a Holder (or Account(s) of such
Holder, if applicable) which is the beneficial owner of the Exchange
Consideration, (x) a completed and duly executed IRS Form W-8BEN or W-8BEN-E, as
applicable, and (y) a Form of Tax Certificate, substantially in the form of
Exhibit C or (B) in the case of such a Holder (or Account(s) of such Holder, if
applicable) which is not the beneficial owner of the Exchange Consideration, (x)
a completed and duly executed IRS Form W-8IMY accompanied by one of the
following forms from each of its partners/members: (a) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or an IRS Form W-9, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or an IRS
Form W-9, and (b) a Form of Tax Certificate, substantially in the form of
Exhibit C. To the extent any amounts are withheld and remitted to the
appropriate taxing authority (including, for the avoidance of doubt, due to the
failure of a Holder (or Account(s) of such Holder, if applicable) to comply with
the obligations set forth in this Section 2.10), such amounts shall be treated
for all purposes of this Agreement as having been paid to the Holder (or
Account(s) of such Holder, if applicable) to whom such amounts otherwise would
have been paid. If the Company or its agents had a duty to withhold taxes or
other amounts under applicable law in connection with any payment or delivery
made to the Holder (or Account(s) of such Holder, if applicable) under this
Agreement due to the failure of such Holder to provide the properly completed
tax forms under this Section 2.10, but the Company or its agent failed to
withhold and such taxes or other amounts were assessed against and paid by the
Company or its agent, then the Holder (or Account(s) of such Holder, if
applicable) will indemnify and hold harmless the Company or its agent, as
applicable, from and against such taxes or other amounts (including interest and
penalties). Any forms, certificates and other documents required to be delivered
to the Company pursuant to this Section 2.10 shall be delivered via electronic
mail to each of the individuals named below at the address indicated next to
such individual’s name at least two (2) business days prior to Closing:


•Barry Deutsch (bdeutsch@xerispharma.com)
•Blaine Roeder (broeder@xerispharma.com)
•Beth Hecht (bhecht@xerispharma.com)
•Kristin Marvin (kmarvin@xerispharma.com)
•Caroline Riordan (criordan@xerispharma.com)
•Joe Theis (JTheis@goodwinlaw.com)
•Jim Barri (JBarri@goodwinlaw.com)
•Stephanie Richards (SRichards@goodwinlaw.com)
•Alex Plaum (APlaum@goodwinlaw.com)


Article III. Covenants, Representations and Warranties of the Company


The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, and all such covenants,
representations and warranties shall survive the Closing.


Section 3.1 Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
has the power, authority and capacity to execute and deliver this Agreement, to
perform its obligations
5

--------------------------------------------------------------------------------



hereunder, and to consummate the Exchange contemplated hereby. No material
consent, approval, order or authorization of, or material registration,
declaration or filing (other than filings under the Securities Exchange Act of
1934, as amended) with any governmental entity is required on the part of the
Company in connection with the execution, delivery and performance by it of this
Agreement and the consummation by the Company of the transactions contemplated
hereby.


Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement and consummation of the Exchange will
not violate, conflict with or result in a breach of or default under (i) the
charter, bylaws or other organizational documents of the Company, (ii) any
agreement or instrument to which the Company is a party or by which the Company
or any of its assets are bound, or (iii) any laws, regulations or governmental
or judicial decrees, injunctions or orders applicable to the Company, except for
such violations, conflicts or breaches under clauses (ii) and (iii) above that
would not, individually or in the aggregate, have a material adverse effect on
the financial position, results of operations or prospects of the Company and
its subsidiaries taken as a whole or on its performance of its obligations under
this Agreement or on the consummation of the transactions contemplated hereby.


Section 3.3. Validity of Exchange Shares. The Exchange Shares have been duly
authorized and, upon delivery, will be fully paid and non-assessable; the
Exchange Shares will be issued without any legends that restrict the transfer of
such Exchange Shares under the U.S. federal securities laws; and the Exchange
Shares will not be subject to any preemptive, participation, rights of first
refusal or other similar rights. Upon delivery of such Exchange Shares to the
Holder pursuant to the Exchange, such Exchange Shares shall be free and clear of
all Liens created by the Company.


Section 3.4 Listing Notification. At or prior to the Closing, the Company shall
have delivered a Listing of Additional Shares Notification Form to the Nasdaq
Global Select Market covering the Exchange Shares and shall not have received
any objection thereto from the Nasdaq Global Select Market.


Section 3.5 Exchange. The terms of the Exchange are the result of bilateral
negotiations between the parties.


Section 3.6 Securities Act Matters. The Exchange is exempt from the registration
and prospectus-delivery requirements of the Securities Act and, assuming the
accuracy of the Holder’s representations and warranties in Article II above,
including with respect to Holder’s holding period and affiliate status, the
Exchange Shares to be delivered to the Undersigned’s account pursuant to this
Exchange Agreement will not be subject to restrictions on transfer under the
Securities Act (and will not have any restrictive legends on such Exchange
Shares).


Section 3.7 Public Disclosure. The Company hereby agrees to publicly disclose on
or before 8:30 a.m., New York City time, on the first Business Day after the
date hereof, the exchange of the Exchanged Notes as contemplated by this
Agreement in a press release or Form 8-K. The Company hereby acknowledges and
agrees that any press release will disclose all confidential information to the
extent the Company believes such confidential information
6

--------------------------------------------------------------------------------



constitutes material non-public information, if any, with respect to the
Exchange or otherwise communicated by the Company to the Undersigned in
connection with the Exchange.


Article IV: Miscellaneous


Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.


Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.


Section 4.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.


Section 4.4 Jurisdiction. Each party hereto hereby submits to the exclusive
jurisdiction of any New York State court or Federal court sitting in the Borough
of Manhattan in New York City in respect of any such suit, action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement (in each case, an “Action”), agrees not to commence
any such Action except in such courts, and irrevocably agrees that all claims in
respect of any such Action and the transactions contemplated hereby or the
actions of the parties in the negotiation, performance or enforcement hereof may
be heard and determined in such court (and any appellate court thereof).


Section 4.5 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.


Section 4.6 Termination. The Company may terminate this Agreement if there has
occurred any breach by the Undersigned or a Holder of any covenant,
representation or warranty set forth in Article II. The Undersigned or a Holder
may terminate this Agreement if (i) there has occurred any breach by the Company
of any covenant, representation or warranty set forth in Article III or (ii) the
Closing has not occurred by November 30, 2020.


[Signature Page Follows]


7


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
as of the date first above written.

“Company”Xeris Pharmaceuticals, Inc.By: ______________________________Name: Paul
R. Edick Title: Chief Executive Officer























































































8

--------------------------------------------------------------------------------




“Undersigned”
[●]
By: [●], in its capacities described in the first paragraph hereof By:
_____________________________Name: ___________________________ Title:
____________________________















































































9


--------------------------------------------------------------------------------







EXHIBIT A
EXCHANGING BENEFICIAL OWNERS



Name of Beneficial OwnerAggregate Principal Amount of Existing Notes Submitted
for ExchangeExchange Shares[ ][ ][ ][ ][ ][ ]



10


--------------------------------------------------------------------------------







EXHIBIT B
DTC INFORMATION





Name of Beneficial OwnerDTC Participant Number of DTC Participant through Which
the Existing Notes Will Be DeliveredDTC Participant Number of DTC Participant to
Which the Exchange Shares Will Be Credited[ ][ ][ ]

11


--------------------------------------------------------------------------------



EXHIBIT C


PORTFOLIO INTEREST TAX CERTIFICATE


Reference is made to the Exchange Agreement, dated as of November 13, 2020, by
and among [●] (“Holder”) and Xeris Pharmaceuticals, Inc., a Delaware corporation
(the “Company”) (the “Agreement”). Unless otherwise defined herein, terms
defined in the Agreement and used herein shall have the meanings given to them
in the Agreement. [●] (“Non-U.S. Holder”) is providing this certificate pursuant
to Section 2.10 of the Agreement. The Non-U.S. Holder hereby represents and
warrants that:


1.The Non-U.S. Holder is not a “United States person” as defined in Section
7701(a)(30) of the Internal Revenue Code of 1986, as amended (the “Code”), is
the sole record and beneficial owner of the Exchanged Notes in respect of which
it is providing this certificate and has furnished the Company with either (x)
an IRS Form W-8BEN or W-8BEN-E or (y) an IRS Form W-8IMY accompanied by one of
the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E.


2.The Non-U.S. Holder: (a) is not a “bank” for purposes of Section 881(c)(3)(A)
of the Code, (b) is not subject to regulatory or other legal requirements as a
bank in any jurisdiction, and (c) has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements.


3.The Non-U.S. Holder is not a “10-percent shareholder” of the Company within
the meaning of Section 881(c)(3)(B) of the Code.


4.The Non-U.S. Holder is not a “controlled foreign corporation” receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.


5.The Non-U.S. Holder’s office address is the address set forth in the
applicable IRS Form W-8 provided to the Company by the Non-U.S. Holder.


6.The Non-U.S. Holder shall promptly notify the Company in writing in accordance
with the Agreement if any of the representations and warranties made herein are
no longer true and correct.


For purposes of the foregoing representations numbered 2, 3 and 4, if the
Non-U.S. Holder provided the Company with an IRS Form W-8IMY, then references to
the “Non-U.S. Holder” shall be deemed to also include the Non-U.S. Holder’s
direct or indirect partners/members.








12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed this certificate.


[NAME OF NON-U.S. HOLDER]




By:_____________________________Name:
Title:


Date:____________________, _______




13